Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-13 in the reply filed on 29 November 2021 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 April 2020 has been considered by the examiner.
Specification and Drawings
	The Drawings and Specification are objected-to for the falling deficiencies:
	At Pg. 10, of the Specification as filed references are made to elements 48, 49 as appearing in FIGs. 5-6; however these elements are not present in the noted figures.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	With regard to Claim 8, the term “the braking apparatuses” lacks antecedent basis.  For purposes of examination, Claim 8 is presumed to depend from Claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
2.	Claims 1-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,554,600 to Hofmann et al. (“Hofmann”).
	With regard to Claims 1-4, and 7-9, Hofmann teaches a layer-by-layer laser sintering device comprising a lifting apparatus itself comprising first and second brackets (20, 30) each disposed on separately addressable linear guides (31) for movably situating an interchangeable container within the device which delimits a space (12) in which a work piece is built (see Abstract; FIGs. 1, 3-4).  According to Hofmann, various synchronous drive mechanisms (60, 61 and 41, 42) are implemented to independently control stroke movement of a build platform (8) residing within the build space (12) and the positions of brackets (20, 30) along guides (31) (see FIGs. 1-4; Col. 7, Ln. 36 through Col. 8, Ln. 7).
Hofmann does not expressly disclose a cylindrical shape of the interchangeable container as claimed; however the reference does not particularly limit the shape of the container (see Col. 8, Lns. 20-23).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a cylindrical-shaped interchangeable container and associated build platform piston in the device of Hofmann with a reasonable expectation of success in view of the broad disclosure of the reference.
3.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to Claim 1, and further in view of US 2007/0037509 to Renz et al. (“Renz”).
With regard to Claims 5-6, Hofmann does not expressly teach a path measuring device or detection sensor as claimed.  To the extent that such device features are not implicit in the device of Hofmann, Renz is similarly directed to a layer-by-layer selective laser sintering device comprising a movable build platform, and teaches inclusion of a sensor assembly to detect build platform position in order to precisely control layer thickness (see Abstract; FIG. 1; ¶¶ [0005]-[0007]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated position sensors on guide and drive elements in the device of Hofmann in order to precisely control layer thicknesses.
4.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hofmann as applied to Claim 1, and further in view of US 2006/0163007 to Bukowski et al. (“Bukowski”).
	With regard to Claim 10, Hofmann does not expressly teach stroke control via the claimed types of actuators.  Bukowski is directed to lifting apparatus and teaches actuation thereof via telescoping ball screw (see Abstract; FIG. 1; [0019]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a telescoping ball screw actuator in the lift device of Hofmann with a reasonable expectation of success since Bukowski teaches that such actuators are suitable for such purpose.
5.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of US 2006/0032838 to Muylaert et al. (“Muylaert”).
	With regard to Claim 11, the bracket and guide teachings of Hofmann as discussed re: Claim 1 are reiterated.  Hofmann is further noted as teaching a process chamber with a working surface oriented in an x-/y-plane on which a three-dimensional component is built (8, 14), an interchangeable building container (12), a main drive arranged to control movement of the work surface within the container (60, 61), a beam source (6) and beam deflector (7).  Hofmann does 
	With regard to Claims 12-13, Hofmann teaches vertically-oriented linear guides (31) fastened to a machine frame (2) (see FIG. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715